ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Fedmine, LLC                                 )      ASBCA Nos. 59442, 59443
                                             )
Under Contract No. FA7014-13-P-1021          )

APPEARANCE FOR THE APPELLANT:                       Edward J. Tolchin, Esq.
                                                     Offit Kurman, PA
                                                     Bethesda, MD

APPEARANCES FOR THE GOVERNMENT:                     Lt Col James H. Kennedy III, USAF
                                                     Air Force Chief Trial Attorney
                                                    Erika L. Whelan Retta, Esq.
                                                    John E. Pettit, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The appeals have been settled. Accordingly, they are dismissed from the Board's
docket with prejudice.

      Dated: 23 March 2015



                                                 TERRENCES.HARTMAN
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59442, 59443, Appeals ofFedmine,
LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals